Per Curiam.
All of testator’s land was devised to his wife and her two children by Item First except “that part of the same in wood on the south end of same from my back gate that is next to Milton Eason heirs.” The court, upon competent evidence, found that the land specifically excepted from this devise does not embrace the 2.4 acres but is a different portion of testator’s 42.7 acre tract. These findings, which are conclusive, control decision. The judgment predicated thereon is
Affirmed.
WiNBORNE and HiggiNS, JJ., took no part in the consideration or decision of this case.